315 F.2d 631
NASSAU COUNTY BRIDGE AUTHORITY, as custodian and user ofAtlantic Beach Bridge, Libellant-Appellant,v.TUG DOROTHY McALLISTER and her owner McAllister Brothers,Inc., Respondent-Appellee.
No. 247, Docket 27840.
United States Court of Appeals Second Circuit.
Argued March 6, 1963.Decided April 18, 1963.

Eugene Underwood, of Burlingham, Underwood, Barron, Wright & White, New York City (Stanley R. Wright and E. Lisk Wyckoff, Jr., of Burlingham, Underwood, Barron, Wright & White, New York City, on the brief), for libellantt-appellant.
Vincent A. Catoggio, of Purdy, Lamb & Catoggio, New York City, for respondent-appellee.
Before CLARK and WATERMAN, Circuit Judges, and ANDERSON, District judge.
PER CURIAM.


1
Affirmed on the opinion of Judge Abruzzo in concluding that the damage was caused solely by failure of the bridge tender to give a timely danger signal.  The applicable regulations, 33 C.F.R. 203.180(a), (b) and (d)(2)(i), can only be construed as requiring a prompt reply to the signal of an approaching vessel.